Citation Nr: 1704092	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION


The Veteran served on active duty from September 1955 to July 1959.
This matter is on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the appeal is currently with the RO in St. Louis, Missouri.
In January 2016, the Board remanded this matter for further development.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current bilateral hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  Tinnitus was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.30, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See October 2013 VCAA letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  Service treatment records and VA Medical Center records have been obtained.  The Veteran has been provided an appropriate VA examination in March 2016, which is found to be adequate for adjudication purposes.  The Veteran has not challenged the adequacy of this examination nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

As indicated, this matter was remanded in January 2016 for further development which included obtaining a new VA examination and outstanding treatment medical records.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) also held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309 (a)," as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Analysis

The Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus due to in-service noise exposure.  See March 2014 Statement.  He reports that while stationed in Kaneohe, Hawaii and El Toro, California, he was subjected to hazardous noise as a result of his proximity to his base's flight line.  Alternatively, he reports noise exposure "while aboard ship [because] there was a lot of noise as they were always firing the cannons."

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss, as defined by VA regulations, and tinnitus.  38 C.F.R. § 3.385 (2016); see March 2016 VA examination report.  The first element of Caluza is met for both claims.

With respect to in-service incurrence, service treatment records are negative for any findings of complaints, treatment, or diagnosis of hearing loss or tinnitus in service.  Entrance and separation examinations reveal whisper voice testing results of 15/15.  Such tends to establish that normal hearing.

There is also questionable evidence with respect to in-service noise exposure.  Personnel records indicate that, in service, the Veteran served as an "AdminMan" which is the civilian equivalent to a vocational advisor.  Notably, the Board does not find this military occupational specialty (MOS) as one usually associated with noise exposure.  Crucially, on examination in May 2016, the Veteran reported never experiencing direct exposure to noise.  Rather, he only reported noise exposure by way of his office and home being located near to the flight line.  

Notwithstanding this evidence, the May 2016 examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  The examiner noted that the Veteran denied ever being directly exposed to noise in-service.  Instead, he reported hearing noise in the distance from aircrafts.  He added that the Veteran's MOS was in itself inconsistent with noise exposure, and that his whisper tests in-service indicated normal results.  Based on the circumstances of his reports and testing results, the examiner found it less likely than not that his hearing loss and tinnitus were related to service.  

The Board acknowledges that the examiner's opinion did not specifically address the Veteran's previous reports of experiencing cannon fire aboard a ship.  Nonetheless, the Veteran did not assert such exposure at the time of the VA examination.  He also gave a vague history of exposure to the firing of canons.  He only indicated that he was aboard a ship that fired its canons not that he was in close proximity to canon fire or that he noticed any changes to his hearing at that time.  Additionally, even assuming, without conceding, that the Veteran was exposed to such cannon fire he has not provided a positive nexus opinion relating this exposure to his current disability.  Therefore, the Board finds this opinion highly probative as it is predicated on a complete review of the record, in person examination and discussion.

Beyond the VA examination, the claims file includes VA treatment records.  See St. Louis VAMC records.  These records do not contain audiologic testing or diagnosis of a hearing loss disability.  Instead, they merely note decreased left ear hearing beginning in 2002. 

That said the only evidence purporting to link the Veteran's current hearing loss and tinnitus to his military service are his lay statements.  In that regard, although laypersons are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss and ringing in the ears), he is not able to provide competent evidence as to the etiology of his audiological disabilities.  Providing such an opinion requires medical expertise in the causes of hearing loss and tinnitus in the context of in-service noise exposure.  The Veteran is not shown to have such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).

Consideration has been given to the provisions of 38 C.F.R. § 3.303 (b), referenced above, relating to chronicity and continuity of symptomatology.  The record does not contain medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather the Veteran was not diagnosed with sensorineural hearing loss until his 2016 VA examination.  Additionally, the earliest medical record regarding complaints/treatment of his hearing loss, post-service, is dated in March 2002.  As such, the record reflects that his hearing loss did not first appear until decades after service separation.  There is no presumption of service connection. 

There is also no basis for establishing service connection based on continuity of symptomatology.  Service separation records do not note reports of hearing loss.  Significantly, following service the first reports of decreased hearing occurred in 2002, which is over 40 years after service.  At that time, he gave no date of onset and he also did not trace his hearing loss since service.  In light of the lack of documented complaints of hearing loss symptoms until 2002, continuity of symptomatology is not established.

With regard to the Veteran's tinnitus claim, the Board also finds that service connection is not warranted.  The Board recognizes that the Veteran is competent to report a history of ringing in the ears since service.  Nonetheless, in the instant case, he has not consistently done so.  On VA examination in 2016, he reported that tinnitus had been present for approximately 40 years.  This would place the onset of his tinnitus as decades after service separation.  Moreover, the examiner found against his tinnitus being related to service.  Correspondingly, his treatment medical records are negative for reports of or treatment for the condition.  See St. Louis VAMC records.  In sum, although, the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing tinnitus since discharge or proximate thereto was made in conjunction with a claim for monetary benefits.  This claim is clearly undermined by his continuous lack of reports of tinnitus to his treating healthcare professionals.

As a result of the foregoing, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


